                                                                             JS-6
 1
 2
                                                                            12/30/2019
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES)
10
11 SHERRIE WHIDDON,                                )   Case No. 2:19-cv-08238-FMO-KS
                                                   )
12                     Plaintiff,                  )   ORDER GRANTING
                                                   )   STIPULATION TO DISMISS
13              vs.                                )   ENTIRE ACTION WITH
                                                   )   PREJUDICE
14 LIFE INSURANCE COMPANY OF                       )
   NORTH AMERICA,                                  )   Judge: Fernando M. Olguin
15                                                 )   Ctrm: 6D, 6th Fl.
             Defendant.                            )
16                                                 )   Complaint Filed: September 23, 2019
17              Based upon the stipulation of the parties and for good cause shown,
18              IT IS HEREBY ORDERED that this action, Case No. 2:19-cv-08238-FMO-KS,
19 is dismissed in its entirety as to all defendants, with prejudice.
20        IT IS HEREBY FURTHER ORDERED that each party shall bear its own
21 attorneys’ fees and costs in this matter.
22
23 Dated: December 30, 2019                        /s/
24                                                 Fernando M. Olguin
                                                   United States District Judge
25
26
27
28
                                                   1
     172533.1
